DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Final Office Action in response to Applicant’s response on 03/10/2021 to Examiner's Non-Final communication on 01/25/2021. 
Claims 1-12 have been examined in this application.
No new information disclosure statement (IDS) has been filed.

Response to Arguments
Applicant’s arguments, see pages 12-17, with respect to claim interpretations under 35 U.S.C. §112 (b) have been considered but are partially persuasive.
Although the Applicant argues that the claims have been amended to overcome the indefinites of the claims because the claims were found to include multiple references to different applications, the amendments are not sufficient to overcome the rejection. 
For instance, the independent claims recite the following: “an application corresponding to the license,” “an application selection screen,” and “a respective image processing application.”
The claims then recite “the application,” throughout. Since it not known to which application “the application” references, the claims are ambiguous. 
Dependent claims 4, 5, and 7 also recite “the application,” resulting in the claims being rejected under the same rational as above.


Per claim 6, the claim is directed to processor performing a displaying of a screen. The issue with the claim is that a screen is an object; objects cannot be displayed by a processor. Amending the claim to recite simply displaying data would overcome the issue. See rejection below. 

Applicant’s arguments, see page 17, with respect to claim interpretations under 35 U.S.C. §101 have been considered but are not persuasive. 
Applicant argues that the features of the claims are not directed to a judicial exception and that even if they did, the claims are integrated into a practical application because the claims improve the functioning of the image forming apparatus. Applicant then points to each claim limitation, specifically the timing determination of the license and the adding of a new icon to allow the user to request a new license / renew the license. Furthermore, Applicant argues that the sending of the new license request is done automatically and that the image forming apparatus displays the new icon to allow the user “to initiate the sending of a request for the new license…” Remarks, Page 17. 
The Examiner respectfully disagrees. Analyzing the claims as a whole, under the broadest reasonable interpretation, the claims are determined to be directed to an abstract idea of renewing a license in response to receiving a request to renew the license based on determining that the original license has expired in relation to established license usage rules without significantly more. Furthermore, and in continuing with the latest PEG 2019 Guidance, the abstract idea is 
Because the claims are found to be directed to an abstract idea, the claims are then analyzed to determine the following (PEG 2019 latest update):
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h) (9th ed. Rev. 08.2017, Jan. 2018)) (“Step 2A, Prong Two”); and
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP §2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
The abstract idea is not found to be integrated into a practical application. The claims recite the following additional elements: 
An image forming apparatus, license management server, application, a display device, memory, instructions, at least one processor, icons, a new icon, non-transitory computer-readable medium, computer-executable instructions, and a computer.
The additional elements merely automate the abstract idea. 
Applicant’s argument that the automatically sending of the license request and then displaying an icon to confirm the request are contrary to each other. If a request is sent, assuming automatically (the claim does not recite automatically), then the requirement for the user to confirm the request is counter productive because it can be argued that the request was actually not sent until it is approved. However, assuming arguendo that the sending of the request and the display of the icon are both meaningful, the sending of the request only supports the abstract idea. Likewise, the populating of the icon to receive a confirmation from a user does not integrate the judicial exception into a practical application. These limitations argued by the Applicant are recited at a high level of generality and perform generic computer functions such as sending data, displaying data, and receiving an input from a user responsive to the displayed data.
As a whole, the claims and the additional elements / limitations are no more than mere instructions to apply the exception using generic computer components. The elements merely automate the abstract idea. The claims are not found to include any elements that would integrate the abstract idea into a practical application. 
The claims are not found to include the significance of any additional element(s) that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The dependent claims further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.
The claims are not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8, 9, and 10 recites the following various applications:
(1) “an application corresponding to the license.”
(2) “an application selection screen.”
(3) “a respective image processing application.”
Claim 1 then recites the following claim limitation, “the application,” throughout the claim. Because the claim recites the above noted different types of applications, the claim is ambiguous because it is not known to which application “the application” is referring to. Whether it is referring to (1), (2), or (3). 
	Specifically, dependent claims 4, 5, and 7 also recite “the application,” resulting in the claims being rejected under the same rational as above.
	The Examiner believes that amending “the application” to recite “the application corresponding to the license” could potentially overcome the rejection. 
	All dependent claims are further rejected for mere dependence on the rejected claims. 
	
Per claim 6, the claim is directed to displaying “wherein the at least one processor, upon execution of the instructions, is further configured to: display a screen indicating that renewal of the license failed…”
Claim 6 is determined to be indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention because the claim is directed to a processor displaying a screen. Claim 6 depends from Claim 1, which recites “an application selection screen.” Because claim 6 recites displaying by the at least one processor “a screen” the claim is indefinite because is not clear whether the processor is merely displaying an image on the application selection screen or whether the at least one processor is actually displaying a screen. 
Webster’s Dictionary defines “screen” as:
“a: a flat surface on which a picture or series of pictures is projected or reflected
b: the surface on which the image appears in an electronic display (as in a television set, radar receiver, or computer terminal)
also : the information displayed on a computer screen at one time.”
It is clear that the term screen is tied to an actual object, which processors cannot display. The claim should instead recite, in simplest form, that the at least one or more processors display… without the term screen to overcome the rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-12 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are determined to be directed to merely an abstract idea of renewing a license in response to receiving a request to renew the license based on determining that the original license has expired in relation to established license usage rules without significantly more. 
The abstract idea is classified under certain methods of organizing human activity and more specifically fundamental economic principles, agreements in the form of contracts, business relations, and following rules or instructions.
Claim 9 for instance recites, in pertinent part:
A method… the method comprising:
displaying, on a display… selection…
determining… a timing value set in the license;
determining whether a current time value has exceeded the timing value set in the license;
in response to determining that the current time value has exceeded the timing value set in the license,
adding a new…screen, such that the… screen includes the new [data] in addition to the plurality of [data], wherein the new… [data]…receives an instruction, from a user, for renewing the license; 
in response to the new… [data]… receiving the instruction,
sending a request… for a new license, wherein the new license is different from the license;
acquiring the new license…; and
applying the new license by updating the license… with the new license.
The claims clearly capture fundamental economic principles; which include supply and demand concepts, and optimizing costs / opportunity cost. The claims require that a user renew a license when the license is determined to have expired based on license rules being met. Once the user requests the new license or the renewal of the license, the license owner thus gains an incentive; capturing fundamental economic principles. Furthermore, the relationship between the license owner and the user requesting renewal of the license results in a clear business relationship between the two parties. Finally, the claims outline explicitly the concept of following rules or instructions. First, a user receives a license, a condition is determined to be true, and in response to the condition being true (in this case a time threshold being met), providing the user with the ability to request a new license, and in response to the user requesting the license, issuing the renewed license to the user. The rules / instructions would again be repeated as many times as required. As a result, the claims amount to no more than an abstract idea.
The judicial exception is not integrated into a practical application. Claims 1, and 8-10 for instance recite the following additional elements: An image forming apparatus, license management server, an application, copy function, print function, scan function, a display device, at least one memory, instructions, at least one processor, icons, a new icon, a respective image processing application, first memories, first instructions, second memory, second instructions, second processor, non-transitory computer-readable medium, and computer-executable instructions. These additional elements merely automate or process the abstract idea. The elements are only recited at a high level of generality and only perform generic functions of displaying data, analyzing data, displaying additional data responsive to analyzing the data, sending /receiving data, and storing data. These additional elements are simply generic, which are recited to attempt to limit the abstract idea to a particular technological environment. Accordingly, the elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The type of information being displayed, analyzing, generated, sent and received in order to execute issuance of a new license does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. The claims are directed to an abstract idea.
The claims are not found to include the significance of any additional element(s) that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The dependent claims further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.
The claims are not patent eligible.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685